SUMMARY ORDER
Plaintiffs appeal from a June 30, 2003 judgment entered by the United States District Court for the Southern District of New York (Harold Baer, Jr., Judge) dismissing their claim for fraud under Section 10(b) of the Securities Exchange Act of 1934, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the Securities *327Exchange Commission, 17 C.F.R. § 240.10b-5.
We have considered appellants’ arguments on appeal, and we find that they are without merit. Accordingly, the judgment of the District Court is AFFIRMED.